DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has filed the Declaration of Sandrine Lacoste under 37 CFR 1.132 on October 26, 2021 (“the Lacoste Declaration”), which contains data to overcome the rejection under 35 USC 103.  The Declaration provides that Applicant provided experiments between formulations containing lactic acid, and identical formulations containing ethyl lactate, as claimed, in the place of lactic acid.  The Declaration states that “the formulation containing ethyl lactate exhibits unexpected superior stability as compared to the compositions containing lactic acid and that the cited references do not suggest such an effect.” (the Lacoste Declaration at 3).  Applicant has further amended claim 4 to overcome the rejection under 35 USC 112.  Applicant further agreed to an Examiner’s amendment, as provided below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Frank C. Eisenschenk on January 7, 2022.
The application has been amended as follows: 

-In claim 4, line 5, delete “is a mixture of fatty acids”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627